Title: From Thomas Jefferson to James Monroe, 5 May 1795
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Monticello May 5. 1795.

Mr. Nathaniel Anderson, formerly of Richmond, but now of our county, informs me that he has a son settled or about to settle in Havre, in the mercantile line, whom he wishes to be made known to you, and to have the benefit of your countenance in his new establishment. Tho’ myself personally unacquainted with the son, I have long been much acquainted with the father whose merit affords a presumption of that of  the son, and a sufficient inducement to recommend him to you. I take the liberty therefore of solliciting for him your acquaintance and patronage, that he may have the benefit of being known and noticed by you, which to a young man just entering into business, and in that country particularly will be of avail to him, and will be acknowleged by his family and friends here. I am with great esteem & attachment Dear Sir Your’s sincerely

Th: Jefferson

